Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 1 of 7 PagelD #:1

TAD/MKD/WTG/APS 20185-5001

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SUSAN E. GITELSON, Special Administrator
of the Estate of ABDISHAKUR MOHAMED
SHAHAAD, Deceased,

Plaintiff,

No.
V.

THE BOEING COMPANY, a corporation, PLAINTIFF DEMANDS TRIAL BY JURY

Defendant.

 

COMPLAINT AT LAW
Plaintiff, SUSAN E. GITELSON, Special Administrator of the Estate of ABDISHAKUR
MOHAMED SHAHAAD, deceased, by and through her attorneys, CORBOY & DEMETRIO, P.C.,
complaining of defendant, THE BOEING COMPANY, a corporation (hereinafter "BOEING"),
states:

JURISDICTION AND VENUE

1. The Plaintiff-Administrator is a citizen of the United States and a resident of Illinois.
2. Plaintiff's Decedent, Adbishshakur Mohamed Shahaad, was a citizen of Kenya.
3. Boeing is, and was at the time of the Ethiopian Air Flight No. 302 crash on March

10, 2019, a citizen of the State of Illinois, maintaining its principal place of business in Illinois. At
all relevant times, Boeing was authorized to do business and has been transacting business in the
State of Illinois.

4, Ethiopian Air Flight No. 302 attempted to fly passengers between Ethiopia and
Kenya, both of which are signatories to the Montreal Convention. Because more than 75 persons

died at the same location as a result of the subject air disaster this action is governed by the Multi-
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 2 of 7 PagelD #:1

Forum Multi-Jurisdiction Act, 28 U.S.C. § 1369, and this Court has original subject matter
jurisdiction over this action pursuant to 28 U.S.C. § 1331.

a: This Court also has subject matter jurisdiction of this dispute pursuant to 28 U.S.C.
§ 1332, as the amount in controversy exceeds the jurisdictional minimum of this Court.

6. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendant
Boeing is a resident of this District and a substantial part of the events or omissions giving rise to
Plaintiff's claims occurred in this District. Boeing’s corporate leadership in Chicago made critical
determinations regarding the development of the 737 MAX 8, the certification of the 737 MAX 8,
the disclosures regarding the 737 MAX 8 made to airlines, and the actions and response in the wake
of the Lion Air Flight JT 610 crash, involving another 737 MAX 8.

COUNT I
Wrongful Death - Product Liability

a On March 10, 2019, a Boeing 737 MAX 8, designated Ethiopian Air Flight No. 302,
crashed shortly after takeoff near Bishoftu, Ethiopia. All one-hundred-fifty-seven (157) people on
board perished.

8. Prior to March 10, 2019, BOEING designed, manufactured, distributed, sold, and
delivered aircraft with associated manuals.

9. Plaintiff's Decedent, Abdishakur Mohamed Shahaad, was one of the passengers
aboard said plane.

10. On March 10, 2019, a malfunction in the 737 MAX 8's AOA sensor fed information
to its MCAS which triggered a dangerous and unnecessary activation of the MCAS system at low
altitudes, causing the plane’s nose to pitch down repeatedly, resulting in the eventual crash.

11. On March 10, 2019, and at the time it left BOEING's control, said 737 MAX 8

Aircraft was unreasonably dangerous in one or more of the following respects:

No
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 3 of 7 PagelD #:1

a. It was susceptible to disaster due to the potential of a
malfunctioning angle of attack sensor that sends
incorrect data to its Maneuvering Characteristics
Augmentation System (MCAS) causing the plane's
nose to tilt downwards;

b. The AOA sensors placed on the aircraft provided
inaccurate, improper and inadequate data to its flight
control system;

Ci Its MCAS inadequately, untimely and/or improperly
engaged;

d. Its MCAS and flight control system inadequately
and/or improperly failed to respond to pilot input or
commands;

e, It did not provide pilots with adequate warning
regarding the 737 MAX 8's MCAS and the risk of an
automated dive without any command from a pilot:

f. Its MCAS was controlled by a single AOA sensor,
which was susceptible to failure without redundant
systems;

g. It was not equipped with AOA indicators and/or AOA
disagree lights as standard features rather than
optional upgrades;

h. Its MCAS initiated a dangerous automated dive
without any command from a pilot and without a
means to promptly override the automated dive; and

1. It was delivered to airlines with a materially different
flight control system than the one presented to the
FAA during mandatory certification.

12. Asa proximate result of one or more of said unreasonably dangerous conditions,

Plaintiff's Decedent was killed.
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 4 of 7 PagelD #:1

13. Plaintiff's Decedent left surviving as his heirs and next of kin Hafsa Mohamoud
Osman, (widow), Abdifatah Abdshakur Mohamed (surviving minor son), Halan Abdishakur
Mohamed (surviving minor daughter), and Hana Adishakur Mohamed (surviving minor daughter),
each of whom has suffered personal and pecuniary damages, including grief, sorrow and loss of
society.

14. Susan E. Gitelson is the duly appointed Special Administrator of the Estate of
Abdishakur Mohamed Shahaad, deceased, by order of the Circuit Court of Cook County, Illinois,
and she brings this action against BOEING, pursuant to the Illinois Wrongful Death Act, 740 ILCS
180/2.1, et seg. (See Exhibit A attached hereto).

WHEREFORE, Plaintiff, Susan E. Gitelson, Special Administrator of the Estate of
Abdishakur Mohamed Shahaad, deceased, demands judgment against defendant, Boeing, and in
Plaintiffs favor for damages, costs, fees, and all other awards deemed just. Plaintiff further demands
a trial by jury.

Count I
Wrongful Death - Negligence

5: On March 10, 2019, a Boeing 737 MAX 8, designated Ethiopian Air Flight No. 302,
crashed shortly after takeoff near Bishoftu, Ethiopia. All one-hundred-fifty-seven (157) people on
board perished.

16. Prior to March 10, 2019, BOEING designed, manufactured, distributed, sold, and
delivered aircraft with associated manuals.

17. Plaintiff's Decedent, Abdishakur Mohamed Shahaad, was one of the passengers
aboard said plane.

18. On March 10, 2019, a malfunction in the 7373 MAX 8's AOA sensor fed information
to its MCAS which triggered a dangerous and unnecessary activation of the MCAS system at low

altitudes, causing the plane’s nose to pitch down repeatedly, resulting in the eventual crash.

4
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 5 of 7 PagelD #:1

19, On and before March 10, 2019, BOEING, by and through its agents and employees,
was negligent in one or more of the following respects:

a. It concealed the risks associated with the MCAS and
the inherent defects in its design and operation of the
crashed aircraft;

b. It failed to adequately warn and/or alert airlines and
pilots of its new MCAS;

c It failed to adequately warn and/or alert airlines and
pilots of the potential for damage to the wiring of the
angle of attack sensor by a foreign object;

d. It failed to warn and/or alert airlines and pilots that a
malfunctioning angle of attack sensor on the 737
MAX 8 would send incorrect data to the MCAS
system;

e. It failed to provide adequate data, information and/or
specifics of the operation mode and/or characteristics
of its new MCAS installed in the 737 MAX 8;

f. It failed to provide adequate instructions and/or
guidance to operators of the aircraft as to appropriate
pilot response to an activation of the MCAS;

g. It failed to provide adequate instruction and/or
guidance to operators of the aircraft as to appropriate
pilot response to disengage its new MCAS;

h. It failed to ground its 737 MAX 8 aircraft following
the October 29, 2018 crash of Lion Air Flight 610 that
killed 189 people when another Boeing 737 MAX 8
flew into the Java Sea off the Indonesian coast 12
minutes after takeoff;

1. It failed to properly warn pilots, airlines and the public
of the risk of malfunctioning AOA sensors and
automated MCAS dives following the crash of Lion
Air Flight JT 610 when Boeing knew or should have
known that the AOA sensor and the MCAS were
likely the cause of the Lion Air Flight JT 610 crash;

j. It failed to properly warn pilots, airlines and the public
of the dangers associated with its 737 MAX 8 when it
knew or should have known after the crash of Lion

5
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 6 of 7 PagelD #:1

Air Flight JT 610 that the 737 MAX 8 was susceptible
to disaster due to the potential malfunction ofan AOA
sensor sending incorrect data to its MCAS, thereby
causing the nose of the airplane to dive and crash;

k. It failed to promptly issue a software patch to address
the risk of malfunctioning AOA sensors and
automated MCAS dives following the October 29,
2018 crash of Lion Air Flight JT 610;

l. It failed to provide adequate warning with regard to
the 737 MAX 8's MCAS and the risk of an automated
dive without any command from a pilot;

m. It failed to properly train pilots on the new automated
MCAS systems on the 737 MAX 8:

n. It failed to properly train pilots to identify an AOA
sensor failure and MCAS input;

0. It failed to install as standard an AOA indicator or
disagree light, which would have indicated to the pilot
what data the AOA sensors were receiving and
whether that data contradicted the data other AOA
sensors were receiving, and, instead, only made those
features available as optional add-ons for an extra
cost;

p. It failed to properly warn pilots, airlines and the public
of the dangers associated with its 737 MAX 8 when it
knew or should have known that pilots of the 737
MAX 8 would not be able to control the 737 MAX 8
airplanes if the MCAS was activated due to a
malfunctioning AOA sensor; and

q. It developed safety features to avoid the risk of a
failing AOA sensor causing the MCAS to activate,
however, did not make those features standard and
made them available only as optional add-ons for an
extra cost.

20. As a proximate result of one or more of said acts or omissions, Plaintiff's Decedent

was killed.
Case: 1:19-cv-03525 Document #: 1 Filed: 05/28/19 Page 7 of 7 PagelD #:1

21. Plaintiff's Decedent left surviving as his heirs and next of kin Hafsa Mohamoud
Osman, (widow), Abdifatah Abdshakur Mohamed (surviving minor son), Halan Abdishakur
Mohamed (surviving minor daughter), and Hana Adishakur Mohamed (surviving minor daughter),
each of whom has suffered personal and pecuniary damages, including grief, sorrow and loss of
society.

22. Susan E. Gitelson is the duly appointed Special Administrator of the Estate of
Abdishakur Mohamed Shahaad, deceased, by order of the Circuit Court of Cook County, Illinois,
and she brings this action against BOEING, pursuant to the Illinois Wrongful Death Act, 740 ILCS
180/2.1, et seg. (See Exhibit A attached hereto).

WHEREFORE, Plaintiff, Susan E. Gitelson, Special Administrator of the Estate of
Abdishakur Mohamed Shahaad, deceased, demands judgment against defendant, Boeing, and in

Plaintiff's favor for damages, costs, fees, and all other awards deemed just. Plaintiff further demands

rr Thomas A. Demetrio

a trial by jury.

 

Thomas A. Demetrio

Michael K. Demetrio

William T. Gibbs

Andrew P. Stevens

CORBOY & DEMETRIO, P.C.
Attorneys for Plaintiff

33 North Dearborn Street, 21st Floor
Chicago, Illinois 60602

(312) 346-3191

Firm I.D. No. 109

Primary E-Mail: ccfiling@corboydemetrio.com
